Citation Nr: 0802263	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  03-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from December 1991 to 
September 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO, inter alia, denied the veteran's claims for 
disabilities of her right and left wrists.  In August 2002, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2003.

In March 2006, the Board remanded the matters on appeal to 
RO, via the Appeals Management Center (AMC), in Washington, 
D.C.

For the reason expressed below, the matters are, again, being 
remanded to the RO via the AMC.  VA will notify the appellant 
when further action, on her part, is required.


REMAND

In December 2004, the veteran and her spouse testified during 
a videoconference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.  

In December 2007, the Board notified the veteran that the 
Veterans Law Judge who presided at her December 2004 hearing 
was no longer with the Board.  The veteran was advised in 
writing that she had the right to another hearing by another 
Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 
C.F.R. § 20.707 (2007).  In January 2008, the veteran 
responded that she wanted a hearing before a Veterans Law 
Judge at the RO (travel board hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
travel board hearing at the earliest 
available opportunity.  The RO should 
notify the appellant and her 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

